      Case 1:20-cv-01291-GHW-OTW Document 14 Filed 07/10/20 Page 1 of 2

Sheehan & Associates, P.C.                          505 Northern Blvd Ste 311, Great Neck NY 11021-5101
cpatalano@spencersheehan.com                                     tel. 516.303.0552     fax 516.234.7800


                                                              July 10, 2020
District Judge Gregory H. Woods
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007
                                              Re: 1:20-cv-01291-GHW-OTW
                                                  Campbell v. Whole Foods Market Group, Inc.
Dear District Judge Woods:

         This office represents the plaintiff. On Monday, July 6, 2020, defendant served and filed
a letter seeking a pre-motion conference for filing a motion to dismiss the complaint pursuant to
Fed. R. Civ. P. 12(b)(6). In accordance with your Honor’s Individual Rules (C.i), plaintiff is
required to submit a letter setting forth its position within five days after the request is received.

       In accordance with your Honor’s Individual Rules and Fed. R. Civ. P. 15(a)(1)(B), plaintiff
shall amend the complaint on or before Monday, July 27, 2020. Solis v. McAleenan, No. 19-cv-
5383 (S.D.N.Y. Dec. 5, 2019) ("Under Rule 15(a)(1)(B), a plaintiff has 21 days after the service
of a motion under Rule 12(b) to amend the complaint once as a matter of course."); Martinez v.
LVNV Funding, LLC, No. 14-cv-00677, 2016 WL 5719718, at *3 (E.D.N.Y. Sept. 30, 2016);
M.E.S., Inc. v. Liberty Mut. Sur. Group., No. 10-cv-0798, 2014 WL 46622 (E.D.N.Y. Jan. 6, 2014),
*2 (noting that a plaintiff's amendment as of right in response to defendant's pre-motion letter
seeking dismissal "allow[s] for the more efficient use of the Court's time and resources because
the Court need only meet with the Parties once…and the need for the motion may be obviated if
the amended pleading deals with Defendants' concerns."). Thank you.


                                                              Respectfully submitted,

                                                               /s/Christopher Patalano
                                                                 Christopher Patalano
      Case 1:20-cv-01291-GHW-OTW Document 14 Filed 07/10/20 Page 2 of 2



                                       Certificate of Service

I certify that on July 10, 2020, I served and/or transmitted the foregoing by the method below to
the persons or entities indicated, at their last known address of record (blank where not applicable).

                                    CM/ECF            First-Class         Email             Fax
                                                         Mail
 Defendant’s Counsel                    ☒                  ☐                ☐               ☐
 Plaintiff’s Counsel                    ☒                  ☐                ☐               ☐
 Courtesy Copy to Court                 ☐                  ☐                ☐               ☐


                                                               /s/ Christopher Patalano
